Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 06/07/2022 request for participation in the Global/IP5 Patent Prosecution Highway (PH) Pilot program and the decision of the office petitions dated 07/27/2022 granting the request under 37 CFR 1.102 (a)  .
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Foreign priority
4. Applicant’s claim for the benefit of a prior-filed application EP 20185402.3 with a filing date of 07.13.2020 is acknowledged, as per the application datasheet filed with the office on 07/12/2020. 
However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c)).
Claim Rejections – 35 U.S.C. 101
Subject Matter Eligibility of Computer Readable Media
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz , 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals  per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 1O1, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In  an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf  Animals -Patentability, 1077 Off  Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi­ cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable i11terpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations .i n which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impem1issibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery , inc. v. Berkline C0rp., 134 F.3d 1473 (Fed. Cir. 1998).
5. Claim 1 is rejected under 35 U.S.C. 101 for not reciting  a non-transitory computer readable media for storing the computational model. Claims 2 and3  are rejected under 35 U.S.C 101 due to their dependency on claim 1, and also recite the computational model.  Applicant is advised to amend the claims to recite a non-transitory computer readable storage medium.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masson (US 2008/0140316 A1) and in view of  Dazzi et al (US 2009/0249521 A1).
Regrading independent claim 1, Masson (US 2008/0140316 A1) teaches, A shock-sensitive measuring device (figures 1, 2, paragraph [0010]) , comprising: a sensor generating a sensor signal in dependence upon a detected measured variable (sensor block 15 including 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
accelerometers 12 and gyroscopes 14,  figure 1); a compensating facility (shock compensator control system 50, shock level estimator 56, shock level corrector 66, figure 2, paragraph [0012],[0017]-[0019]) generating a compensation signal in response to detected shocks of the measuring device (paragraph [0012], [0017]-[0019]); and an evaluating facility generating a measurement result from a difference between the sensor signal and the compensation signal (paragraphs [0012]-[0014]), 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein the compensating facility comprises a multi-axis MEMS inertial measuring unit including an acceleration sensor (element 12, figure 1) alone or together with a gyroscope (element 14, figure 1) and configured to generate a plurality of movement signals in correspondence to a number of axes (figure 1, paragraph [0010]), and a computer including a computational model embodied and trained to model an unwanted signal portion of the sensor signal in response to the shocks caused by the movement signals and to output the unwanted signal portion as a compensation signal (paragraphs [0012]-[0015]), said computational model being trained in such a manner that absent a measured variable, the difference between the sensor signal and the compensation signal is zero or is below a predetermined threshold (paragraphs [0003], [0024]).
Masson (US 2008/0140316 A1) fails to explicitly teach computational model being trained.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Masson further teaches, [0012] FIG. 2 is a block diagram of a dual mode shock compensator control system 50 which is incorporated in an inertial measurement unit, for example IMU 10 (also shown in FIG. 1). As illustrated, an IMU shock level compensator 51 provides IMU data, specifically, digitized, sensed data including acceleration, velocity, and displacement, as determined by IMU 10 to an attitude, velocity, position sensor processing block 52 which in turn provides the acceleration, velocity and position data to an adaptive control technique algorithm (ACTA) 54. Sensor processing block 52 also receives navigation calibration data 55.
Dazzi et al (US 2009/0249521 A1) teaches, performing highly localized IR spectroscopy on a sample surface. Dazzi et al further teaches, neural nets and equivalent approaches can be used to `train` the software to recognize the important information contained in the cantilever sensor response. For example, the probe can be placed on model samples with a known spectrum and then excited by a range of IR wavelengths. The neural net can then be given the data that describes the cantilever response and the known spectrum of the model material and it `trains` so that, when provided with equivalent data, it will produce the correct spectrum. This training will be carried out on a range of model samples all with known spectra so the neural net learns how to provide the correct spectrum when given the data from a wide range of samples including unknown materials. Such neural nets can have a variety of forms and a variety of training strategies are possible as well as testing procedures. Someone skilled in the art will know of these and can try various approaches and select the best on the basis of performance. Neural nets and equivalent method have the advantage that they can model complex behaviors including non-linear behavior. They can be applied to the Fourier transform of the cantilever motion or to motion without Fourier or other transform or both can be included in the training data. The probe, during training and measurement, can be used in contact mode or any form of dynamic mode including force distance curves, tapping mode etc. The pulsing regime of the laser can also be of any form; it might be at the resonant frequency of the probe while in contact, it might be fast relative to any dynamic motion or slow, it might be that the laser pulse is triggered by some aspect of the cantilever behavior or position or that the movement of the probe is triggered by the laser pulse. In each case the objective is to identify the characteristic behavior that provides the greatest amount of information on the absorption behavior of the sample. These approaches and can be used in concert with deterministic and/or statistical processing of the data; for example, where data are gathered with the probe above the sample (not in contact) then in contact, such as when performing force distance measurements, then preprocessing of the data using the relative cantilever transform functions (see below) or some other preprocessing might be used (paragraph [0128]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Masson by providing a neural net as taught by Dazzi et al.
One of the ordinary skill in the art would have been motivated to make this modification such that neural nets and equivalent approaches can be used to `train` the software to recognize the important information contained in the cantilever response, as taught by Dazzi et al (paragraph [0128]).

Regrading dependent claim 2, Masson (US 2008/0140316 A1) and Dazzi et al (US 2009/0249521 A1) teach the measuring device of claim 1.
Dazzi et al (US 2009/0249521 A1) further teaches, wherein the computational model includes a neural network (paragraph [0128]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Masson by providing a neural net as taught by Dazzi et al.
One of the ordinary skill in the art would have been motivated to make this modification such that neural nets and equivalent approaches can be used to `train` the software to recognize the important information contained in the cantilever sensor response, as taught by Dazzi et al (paragraph [0128]).

Regarding dependent claim 3, Masson (US 2008/0140316 A1) and Dazzi et al (US 2009/0249521 A1) teach the measuring device of claim 1.
Masson further teaches, wherein the computational model comprises a plurality of digital filters for the movement signals in one-to-one correspondence (paragraphs [0013], [0014], [0024]), each said digital filter having adjustable filter coefficient and trained via a setting of the filter coefficient to model the unwanted signal portion of the sensor signal in correlation with an associated one of the movement signal (paragraphs [0013], [0014], [0024]), and a summing device configured to add output signals of the digital filters during a measuring operation so as to generate the compensation signal (paragraphs [0013], [0014], [0024]).

Regarding dependent claim 4, Masson (US 2008/0140316 A1) and Dazzi et al (US 2009/0249521 A1) teach the measuring device of claim 1.
Masson further teaches, further comprising a signal processing facility configured to identically process the sensor signal and the compensation signal prior to generating the difference (figures 2 and 3 their description in paragraphs [0012]-[0014], and [0021]-[0024]).

Regarding dependent claim 5, Masson (US 2008/0140316 A1) and Dazzi et al (US 2009/0249521 A1) teach the measuring device of claim 4.
Dazzi et al (US 2009/0249521 A1) further teaches, further comprising a modulation facility configured to trigger a modulation of the sensor signal using a modulation frequency (paragraphs [0141], [0146]), said signal processing facility including a lock-in demodulation facility to demodulate the sensor signal and the compensation signal at the modulation frequency (paragraphs [0141], [0146]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Masson by providing additional modulation to be applied at frequencies slower than the repetition rate of the IR source. Using Fourier, lock-in or other filtering techniques, the force from the area directly under the tip can be isolated. Thus the IR absorption from a much more localized region can be extracted. In the simplest implementation of this technique two or more spectra can be obtained at different setpoint forces and the resulting spectra can be subtracted. The differential spectrum is the result primarily of forces felt by the AFM tip and not background from the cantilever body, as taught by Dazzzi et al (paragraph [0141].
One of the ordinary skill in the art would have been motivated to make this modification such that, IR absorption from a much more localized region can be extracted, to isolate a portion of the signal that is confined to the tip-sample area, calculate difference in response to the IR radiation at the two tip-sample interaction levels, reducing the sensitivity to the background, as taught by Dazzi et al (paragraphs [0141]-[0146]).

Regarding dependent claim 6, Masson (US 2008/0140316 A1) and Dazzi et al (US 2009/0249521 A1) teach the measuring device of claim 1.
Dazzi et al further teaches, wherein the measuring device is embodied as a gas analyzer having a flow-sensitive or alternating pressure-sensitive sensor element or a thermal conductivity detector ( [0092] Various parameters can be extracted from the cantilever motion. The resonant frequencies of the contact resonances can give information about the mechanical properties of the probe and sample. The decay times are related to the viscoelastic properties of the sample material (along with other damping forces). The peak amplitude is related to the amount of IR absorption, along with the thermal properties, including thermomechanical properties, of the sample, these include heat capacity, thermal conductivity and coefficient of thermal expansion. The section below on Signal Conditioning and Analysis will describe techniques for separating these effects to extract specific parameters of interest which then permit localized measurements of IR spectra and spatial maps of IR absorption).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Masson by providing sensor with sensitivity to Viscoelastic properties and  thermal conductivity, as taught by Dazzi et al (paragraph [0092]).
One of the ordinary skill in the art would have been motivated to make this modification such that measuring changes in the tip temperature can provide an alternative or additional signal to enhance the resolution of the technique (paragraph [0149].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858